Ekwall, Judge:
This is a valuation proceeding which arose by-reason of a judgment rendered by the third division of this court in the case of W. X. Huber Co. v. United States, 20 Cust. Ct. 121, C. D. 1093. By that judgment, under the terms of the statute (28 U. S. C. § 2636 (d)), the matter was remanded to a single judge to “determine the proper dutiable value of the merchandise.” After numerous suspensions, the proceeding before me was abandoned by counsel for the importer. It is, therefore, dismissed.
Judgment will be rendered accordingly.